Citation Nr: 0828203	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left ankle.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that granted service connection for residuals of 
a fracture of the left ankle, and for hearing loss in the 
right ear.  A 10 percent rating was assigned for the left 
ankle disability and a noncompensable evaluation was assigned 
for the right ear hearing loss.  Each of these evaluations 
was effective October 2004.  In addition, the RO denied 
service connection for headaches, degenerative disc disease 
of the cervical spine and hearing loss in the left ear.  The 
veteran disagreed with the denials of service connection, and 
with the evaluations assigned for the left ankle and hearing 
loss in the right ear.  

Subsequently, based on the receipt of additional evidence, 
the RO, by rating action dated in January 2008, granted 
service connection for hearing loss in the left ear.  A 
noncompensable rating was assigned for bilateral hearing 
loss, effective October 2004.




FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of headaches, and any post-service headaches have 
not been linked to any incident of service.  

2.  Degenerative disc disease of the cervical spine was 
initially documented many years after service, and there is 
no competent medical evidence to link it to service. 

3.  The veteran has no more than slight limitation of motion 
of the left ankle.

4.  The veteran has, at worst, Level II hearing in the right 
ear, and Level III hearing in the left ear.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303.

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

4.  An initial compensable evaluation for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In December 2004, and March and April 2005 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

In addition, March 2006 and May 2007 letters informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of impairment, and the effect that 
the condition has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a disability 
rating.  This letter also advised the appellant of the 
evidence needed to establish an effective date.  The Board 
further points out that the statement of the case issued in 
January 2006, and a May 2008 letter provided the diagnostic 
criteria for evaluating the veteran's service-connected 
disabilities.  The case was last readjudicated in June 2008.

In any event, the appeals concerning hearing loss and the 
left ankle stem from the initial awards of service 
connection.  As noted above, the December 2004 letter 
provided VCAA compliant notice on the veteran's claim for 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, Social 
Security Administration (SSA) records, VA examination 
reports, statements submitted on behalf of the veteran and 
his testimony at a hearing at the RO.  The Board notes that a 
VA examination was not scheduled to provide an opinion as to 
the etiology of his claimed headaches and cervical spine 
disorder.  However, as such conditions were not noted in 
service, and the post-service evidence indicates post-service 
causes of his claimed disorders with non suggestion of a 
relationship to service, no such examination is necessary.  
38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, testifying at an RO 
hearing and providing evidence.  Thus, the veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Headaches 

The evidence supporting the veteran's claim include his 
allegations, statements submitted on his behalf and some 
medical records.  In his claim for service connection 
submitted in 2004, the veteran reported that while in 
service, he fell in the hallway of the barracks and struck 
his head over his left eye.  He asserted that he received 
stitches at the base dispensary and that he has had headaches 
ever since this incident.  The service treatment records 
disclose that the veteran had stitches removed from his eye 
in February 1969.  

In separate statements received in January 2005, C.R. and 
H.H. (the veteran's brother), wrote that the veteran had 
never had headaches prior to service, but he has had them 
since his return from service.  The veteran's brother added 
that he had consistently referred to head and neck pain 
following service.  

When examined by the VA for his scar in February 2005, the 
veteran stated that in February 1969, he slipped on a wet 
floor and fell.  He indicated that he sustained an injury 
over the left eyebrow area.  He also stated that he almost 
passed out and was taken to the emergency room.  (The Board 
notes that service connection is in effect for a scar of the 
left upper eyelid.)

Private medical records disclose that the veteran was seen 
for a headache in August 1996.  In March 1999, he reported 
headaches.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings related to headaches.  It is true, as the veteran 
asserts, that he received stitches on his left eyebrow.  
However, the fact remains that there was no indication at 
that time or for the remainder of his service, that he ever 
reported headaches.  On a report of medical history in August 
1969, the veteran denied having frequent or severe headaches, 
and a neurological evaluation on the separation examination 
in November 1969 was normal.  

The initial clinical evidence of a complaint of headaches was 
in August 1996, at which time he also noted congestion.  An 
X-ray study at that time revealed marked sinusitis.  The 
veteran has claimed that he was treated following service for 
headaches, but he acknowledges that attempts to get those 
records were unsuccessful.  Chiropractic records from 1999 
revealed that the veteran was treated and diagnosed with 
headaches secondary to degenerative joint disease reversed 
cervical spine.  The veteran noted occasional headaches in a 
2002 private report, but denied headaches in March and June 
2003.  VA treatment records from 2005 through 2007 are 
negative for any chronic headache disorder. 

While the veteran contends that he has had chronic headaches 
ever since the fall in service, the Board assigns greater 
probative weight to the contemporaneous service medical 
records revealing no complaints of headaches and to the 
medical evidence of record revealing non-service causes for 
his post-service headaches.

In sum, there is no evidence of a headache disorder in 
service, and no evidence of a current chronic headache 
disorder.  Rather, the evidence of record revealing 
complaints of headaches several years prior to the date of 
claim attributed them to sinusitis or a to cervical spine 
disorder, neither of which are service connected disorders.  
See 38 C.F.R. § 3.310.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a chronic headache disorder.

B.  Cervical spine 

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim includes his 
statements and some medical records.  In a December 2005 
statement, the veteran asserted that his neck pain is related 
to the in-service fall that resulted in his needing stitches.  

Records from a private chiropractor reveal that the veteran 
complained of a stiff neck in 1999.  X-ray studies were 
reported to show degenerative joint disease of the cervical 
spine.  Additional private medical records disclose that the 
veteran was diagnosed with neck pain, cervical spondylosis 
and cervical stenosis in March 2001.  

When seen by the VA in February 2004, the veteran related 
that he had experienced neck pain since 1969.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  It 
is significant to point out that the service treatment 
records are negative for complaints or findings pertaining to 
the cervical spine.  A clinical evaluation of the spine was 
normal on the separation examination in November 1969.  
Private medical records disclose that the veteran reported in 
March 2001 that a barrel of nuts hit him on his neck while at 
work the previous July, and that in January 2001, he was 
using a wrench that slipped off a bolt, causing neck pain.  
He reported chronic steady pain for eight months.  The 
examiner noted that another physician had ordered X-ray 
studies and a cervical magnetic resonance imaging.  No other 
pertinent history was reported.  In July 2001, it was noted 
that the veteran dated the onset of his neck pain to a work 
injury in July 2000.  The veteran was seen by a private 
physician in May 2002 and related that he had experienced 
neck pain since an injury in January 2001.  He reported that 
he felt a "pop" in his neck at the time of the injury.

The veteran has alleged treatment for neck problems following 
his discharge from service, but he concedes that no records 
are available.  In any event, the record demonstrates he was 
not seen for any complaints involving the cervical spine 
during service.  In addition, it is significant to point out 
that the veteran sustained injuries to his neck at work in 
July 2000 and again in January 2001.  When treated following 
those incidents, he never mentioned that he had ever had 
previous problems with his cervical spine.  In March 2003, 
although reporting a 25 year history for a different 
disorder, he reported that his neck pain began only several 
years previously.

The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding the 
onset and etiology of his current disability of the cervical 
spine.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease of the 
cervical spine.

	II.  Higher initial ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Left ankle 

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board notes that 
limitation of motion was documented when the veteran was 
examined by the VA in February 2005.  The veteran was 
somewhat tender to palpation of the anterior lateral aspect 
of the ankle.  The examiner noted that the veteran had some 
residual pain and stiffness.  

The veteran was again examined by the VA in November 2007.  
He reported that he had pain in his ankle every day, and that 
it was 6/10.  An examination revealed tenderness to palpation 
on the anterior aspect of the joint, and he was most tender 
under the lateral aspect just distal to the lateral 
malleolus.

The evidence against the veteran's claim includes the 
findings on the February 2005 and November 2007 VA 
examinations.  In this regard, the Board points out that, at 
the time of the earlier examination, dorsiflexion of the left 
ankle was from 0 to 10 degrees, and plantar flexion was from 
0 to 35 degrees.  The examiner characterized the limitation 
of motion as slight.  The most recent VA examination revealed 
that dorsiflexion was to 20 degrees, and plantar flexion was 
to 40 degrees.  Thus, dorsiflexion was not limited, and there 
was minimal limitation of motion of plantar flexion.  It is 
also noted that the examiner specifically indicated that 
there was no pain on motion, even after repetition.  He added 
that there was only mild discomfort associated with the left 
ankle.  Thus, even considering the veteran's subjective 
complaints of pain and weakness, an evaluation in excess of 
10 percent is not warranted.  See DeLuca. 

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his left ankle disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for residuals of a fracture of the left 
ankle.  

B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the veteran's claim for a compensable 
evaluation for bilateral hearing loss includes some medical 
findings and his allegations regarding its severity.  In this 
regard, the Board acknowledges that VA audiometric tests 
reveal that the veteran has a bilateral sensorineural hearing 
loss.  

The evidence against the veteran's claim consists of the 
results of VA audiometric examinations conducted in March 
2005 and November 2007.  Under the criteria set forth in the 
Rating Schedule, the March 2005 test results establish that 
the veteran has Level I hearing in each ear.  The audiometric 
test conducted by the VA in November 2007 reveal that the 
veteran has Level II hearing in the right ear, and Level III 
hearing in the left ear.  The findings on both examinations 
correspond to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.

Although the veteran asserts that his hearing loss should be 
compensable, his statements clearly have less probative value 
than the objective findings demonstrated on audiometric 
testing.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.

As a final matter, the Board has considered whether the 
veteran's left ankle or hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the veteran's left ankle or 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and provides for higher evaluations for 
greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 




ORDER

Service connection for headaches is denied.

Service connection for degenerative disc disease of the 
cervical spine is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the left ankle is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


